DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-22 were filed November 2, 2020.  Applicant filed a reply February 22, 2022.  The reply did not include any amendments to the claims.  Accordingly, claims 1-22 remain pending in the instant application.

Terminal Disclaimer
The terminal disclaimer referencing U.S. Patent No. 10,825,141 that was filed February 22, 2022, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022, is being considered by the examiner.

Response to Arguments
Applicant argues that the terminal disclaimer has overcome the previous grounds of rejection for non-statutory double patenting (Reply filed February 22, 2022: Pages 2-3).  Examiner agrees.  The previous double patenting rejection is withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance.
The reasons for allowance of claim 1-22 are substantially the same as the reasons for allowance provided in the Notice of Allowance dated August 19, 2020, in U.S. Patent Application No. 16/843,515.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669